DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Katelyn Bernier on 02/25/2022. Applicant agreed to amend the claims as follows in order to overcome the prior art rejection and distinctly claim the inventive subject matter. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1. An implantable optical sensor comprising a photonic integrated circuit comprising a substrate , an optical microstructure integrated with the substrate, and at least one active component that comprises a light source,
	wherein the optical microstructure is locally etched open to form an to expose light from the light source,
	wherein the photonic integrated circuit further comprises a cover cap on a part of the substrate adjacent to the optical interaction area, the cover cap being hermetically sealed to the substrate at a wafer level or at a die level, and the light source is positioned in a sealed cavity formed between the surface of the substrate and the cover cap, 
, and
wherein the optical microstructure is an integrated waveguide connected to the optical feedthrough and is configured to confine the light from the light source within the sealed cavity and expose the light at the optical interaction area.
In claim 3, line 1, change “1” to –2--.
In claim 7, line 2, change “the exposed optical interaction area” to –the optical interaction area--. 
In claim 9, line 2, change “the surface” to –the surface of the substrate--.
Claim 13 was amended as follows:
13. A method of manufacturing an implantable optical sensor, the method comprising:
	- providing a photonic integrated circuit comprising a substrate with an integrated optical microstructure at least one active component that comprises a light source, and at least one optical feedthrough extending from an wherein the optical feedthrough is an embedded waveguide in the substrate;
	- locally etching the optical microstructure open to form the optical interaction area on a part of the surface of the substrate to expose light from the light source;
	- providing the light source on the surface of the substrate on the part adjacent to the optical interaction area; 
	- providing a cover cap on said part of the substrate to form a sealed cavity where the at least one active component is positioned; and 
- sealing the cover cap to the substrate, the cover cap being hermetically sealed to the substrate by wafer-level or die-level hermetic packaging technique,
wherein the optical microstructure is an integrated waveguide connected to the optical feedthrough and is configured to confine the light from the light source within the sealed cavity and expose the light at the optical interaction area.

Claim 18 was cancelled. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.